Exhibit 10.60

 

EXECUTION VERSION

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
March 30, 2009 by and among LECG, LLC (the “Company”), the financial
institutions party hereto (the “Lenders”), and BANK OF AMERICA, N.A., successor
by merger to LaSalle Bank National Association, as administrative agent for the
Lenders (the “Administrative Agent”).

 

RECITALS

 

A.            The Company, the financial institutions party thereto and the
Administrative Agent entered into a Credit Agreement dated as of December 15,
2006 and amended as of July 16, 2007, December 20, 2007, and February 9, 2009
(as so amended, the “Credit Agreement”).  As security for the obligations under
the Credit Agreement, LECG Corporation (the “Parent”), the Company and LECG
Canada Holding, Inc. (together with the Parent and the Company, the “Grantors”)
executed with and in favor of the Administrative Agent that Security Agreement
dated as of February 9, 2009 (the “Security Agreement”).

 

B.            The Company, the Lenders and the Administrative Agent wish to
further amend the Credit Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


 


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN ARE
USED AS DEFINED IN THE CREDIT AGREEMENT.


 


2.             AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING THE
FOLLOWING ADDITIONAL DEFINED TERMS, IN APPROPRIATE ALPHABETICAL ORDER:

 

Adjusted EBITDA means, for any period, Consolidated Net Income for such period
plus, to the extent deducted in determining such Consolidated Net Income, and
without duplication, (i) Interest Expense, (ii) income tax expense,
(iii) depreciation and amortization for such period, including, but not limited
to, amortization of Signing and Performance Bonus expense, (iv) non-cash equity
compensation expense, (v) other non-cash charges (excluding any such non-cash
charge to the extent that it represents an accrual or reserve for potential cash
items in the future), (vi) extraordinary non-cash losses (as determined in
accordance with GAAP) incurred other than in the ordinary course of business,
(vii) goodwill impairment expense per GAAP, (viii) for periods including such
quarters, cash restructuring charges incurred in the fiscal quarters ended
December 31, 2008 (in an amount not to exceed $6,500,000) and ending March 31,
2009 and June 30, 2009 (in an amount not to exceed $2,500,000 for both quarters
combined), and

 

--------------------------------------------------------------------------------


 

(ix) expensed acquisition costs of up to $500,000 minus, to the extent included
in Consolidated Net Income, extraordinary gains (as determined in accordance
with GAAP) realized other than in the ordinary course of business, for such
period. In addition, “Adjusted EBITDA” shall also (x) include Adjusted EBITDA
for each Subsidiary, business or division acquired in an Acquisition occurring
during such period for which financial statements have been received as required
pursuant hereto as if such Acquisition had occurred as of the first day of such
period, and (y) exclude Adjusted EBITDA attributable to each Asset Disposition
of a Subsidiary, business or division occurring in the relevant period as if
such Asset Disposition had occurred as of the first day of such period.

 

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit F.

 

Borrowing Base Deficiency means, at any time, the failure of (a) the sum of 80%
of the value of the Eligible Receivables (based upon the Borrowing Base
Certificate then most recently delivered by the Company to the Administrative
Agent hereunder) to equal or exceed (b) the Revolving Outstandings at such time.

 

Defaulting Lender means any Lender that (a) has refused (which refusal may be
given verbally or in writing and has not been retracted) or failed to fund any
portion of the Loans or participations in Letters of Credit required to be
funded by it hereunder which refusal or failure is not cured within one Business
Day after the date of such refusal or failure, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) is deemed insolvent or such Lender becomes subject to a Lender-Related
Distress Event.

 

Eligible Receivables means Receivables of the Company subject to the Lien of the
Collateral Documents, the value of which shall be determined by taking into
consideration, among other factors, their book value determined in accordance
with GAAP; provided, however, that none of the following classes of Receivables
shall be deemed to be Eligible Receivables:

 

(a)           Receivables that do not arise out of sales of goods or rendering
of services in the ordinary course of the Company’s business;

 

(b)           Receivables payable other than in Dollars or that are otherwise on
terms other than those normal or customary in the Company’s business;

 

(c)           Receivables owing from any Person that is an Affiliate of the
Parent;

 

(d)           Receivables more than 120 days past original invoice date;

 

2

--------------------------------------------------------------------------------


 

(e)           Receivables owing from any Person from which an aggregate amount
of more than 33% of the Receivables owing therefrom is more than 120 days past
the date due;

 

(f)            Receivables owing from any Person that (i) has disputed liability
for any Receivable owing from such Person or (ii) has otherwise asserted any
claim, demand or liability against the Parent or any of its Subsidiaries,
whether by action, suit, counterclaim or otherwise; provided that for purposes
of subclause (f)(i), such Receivables shall be excluded only to the extent of
the amounts being disputed by such Person at any date of determination;

 

(g)           Receivables owing from any Person that shall take or be the
subject of any action or proceeding of a type described in Section 13.1.4;

 

(h)           Receivables (i) owing from any Person that is also a supplier to
or creditor of the Parent or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Administrative Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling the Parent or any of its Subsidiaries to
discounts on future purchase therefrom;

 

(i)            Receivables arising out of sales to account debtors outside the
United States unless such Receivables are fully backed by an irrevocable letter
of credit on terms, and issued by a financial institution, acceptable to the
Administrative Agent and such irrevocable letter of credit is in the possession
of the Administrative Agent; and

 

(j)            Receivables in respect of which there does not exist a valid and
perfected first priority lien or security interest in favor of the
Administrative Agent, securing the Obligations.

 

Lender-Related Distress Event means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a  voluntary or involuntary case with respect to such
Distressed Person under the U.S. Bankruptcy Code or any similar bankruptcy or
insolvency laws of its jurisdiction of formation, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any Person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, merger, sale or other change of control
supported in whole or in part by guaranties or other support of (including
without limitation the nationalization or assumption of ownership or operating
control by) the U.S. government or other governmental authority, or such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such governmental authority.

 

3

--------------------------------------------------------------------------------


 

Receivables means accounts (as defined in the Uniform Commercial Code) of the
Company arising in the ordinary course of business.

 

Restricted Period means the period from March 30, 2009 through the Termination
Date, provided, if the Company delivers to the Administrative Agent a Compliance
Certificate in accordance with Section 10.1.3 in respect of any fiscal quarter
ending on or after June 30, 2009, demonstrating that (i) EBITDA for the
Computation Period ending on such date is in excess of $25,000,000, and (ii) the
Fixed Charge Coverage Ratios for any two or more consecutive Computation
Periods, each ending after March 31, 2009, were greater than 2:00:1:00; then the
Restricted Period shall end on the Business Day following the date of such
delivery.

 

Swing Line Availability means, at any time,  the lesser of (a) the Swing Line
Commitment Amount and (b) Revolving Commitment (less Revolving Outstandings at
such time), provided that during the Restricted Period, no Borrowing Base
Deficiency shall exist at such time.

 

Total Debt to Adjusted EBITDA Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (a) Total Debt as of such day to (b) Adjusted EBITDA for
the Computation Period ending on such day.


 


(B)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
AMENDING AND RESTATING THE DEFINITION OF “EBIT”, TO READ AS FOLLOWS:

 

EBIT means, for any period, Consolidated Net Income for such period plus, to the
extent deducted in determining such Consolidated Net Income, without
duplication, (i) Interest Expense, (ii) income tax expense, (iii) amortization
of Signing and Performance Bonus expense, (iv) non-cash equity compensation
expense, (v) other non-cash charges (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash items in the
future), (vi) extraordinary non-cash losses (as determined in accordance with
GAAP) incurred other than in the ordinary course of business, (vii) goodwill
impairment expense per GAAP, (viii) for periods including such quarters, cash
restructuring charges incurred in the fiscal quarters ended December 31, 2008
(in an amount not to exceed $6,500,000) and ending March 31, 2009 and June 30,
2009 (in an amount not to exceed $2,500,000 for both quarters combined), and
(ix) expensed acquisition costs of up to $500,000.


 


(C)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
AMENDING AND RESTATING “APPLICABLE MARGIN” TO READ AS FOLLOWS:

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) Eurocurrency Rate Loans and the L/C Fee Rate shall be
the percentage set forth under the column “Eurocurrency Rate Margin and L/C Fee
Rate”, (ii) Base Rate Loans shall be the percentage set forth under the column

 

4

--------------------------------------------------------------------------------


 

“Base Rate Margin”, and (iii) the Non-Use Fee Rate shall be the percentage set
forth under the column “Non-Use Fee Rate”:

 

Level

 

Total Debt
to EBITDA Ratio

 

Eurocurrency
Rate Margin
and
L/C Fee Rate

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

I

 

Less than or equal to 1.0:1.0

 

3.50

%

2.50

%

0.50

%

II

 

Greater than 1.0:1.0 but less than or equal to 2.0:1.0

 

4.00

%

3.00

%

0.55

%

III

 

Greater than 2.0:1.0

 

4.50

%

3.50

%

0.60

%

 

The Eurocurrency Rate Margin, the Base Rate Margin, the Non-Use Fee Rate and the
L/C Fee Rate shall be adjusted, to the extent applicable, on the fifth (5th)
Business Day after the Company provides the annual and quarterly financial
statements and other information pursuant to Sections 10.1.1 or 10.1.2, as
applicable (such day, the “Adjustment Date”), and the related Compliance
Certificate, pursuant to Section 10.1.3; provided that Level II shall apply at
all times from March 30, 2009 through the Adjustment Date in respect of the
fiscal quarter ending September 30, 2009 unless and to the extent Level III
shall at any time otherwise be indicated under this definition.  Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Company fails
to deliver the financial statements and Compliance Certificate in accordance
with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the Eurocurrency Rate
Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be
based upon Level III above beginning on the date such financial statements and
Compliance Certificate were required to be delivered until the fifth (5th)
Business Day after such financial statements and Compliance Certificate are
actually delivered, whereupon the Applicable Margin shall be determined by the
then current Level, and (b) no reduction to any Applicable Margin shall become
effective at any time when an Event of Default or Unmatured Event of Default has
occurred and is continuing.

 


(D)           SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
AMENDING AND RESTATING “MINIMUM ASSET COVERAGE RATIO” TO READ AS FOLLOWS:

 

Minimum Asset Coverage Ratio means, in respect of the Parent and its
Subsidiaries on a consolidated basis, as of any date of determination, (i) the
sum of cash and net accounts receivable, divided by (ii) the sum of Total Debt
plus contingent obligations in respect of undrawn letters of credit, as of such
date.

 


(E)           SECTION 2.1.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ AS FOLLOWS:

 

2.1.1        Revolving Loan Commitment.  Each Lender with a Revolving Loan
Commitment agrees to make loans on a revolving basis (“Revolving Loans”) in the
applicable Designated Currency requested by Company from time

 

5

--------------------------------------------------------------------------------


 

to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that
(i) the Revolving Outstandings will not at any time exceed the Revolving
Commitment (less the amount of any Swing Line Loans outstanding at such time;
provided, that the aggregate Dollar Equivalent of all outstanding Loans
denominated in a Foreign Currency shall not exceed $10,000,000), and (ii) during
the Restricted Period, no Borrowing Base Deficiency shall exist or result
therefrom.


 


(F)            SECTION 2.1.2(A) OF THE CREDIT AGREEMENT SHALL BE AMENDED BY
DELETING THE FIRST SENTENCE THEREOF AND INSERTING IN ITS PLACE THE FOLLOWING:

 

Subject to Section 2.3.1, the Issuing Lender agrees to issue letters of credit
denominated in Agreed Currencies, in each case containing such terms and
conditions as are permitted by this Agreement and are reasonably satisfactory to
the Issuing Lender (including the letters of credit listed on Schedule 2.1,
each, a “Letter of Credit”), at the request of and for the account of the
Company from time to time before the scheduled Termination Date; provided that
(i) the Dollar Equivalent of the aggregate Stated Amount of all Letters of
Credit shall not at any time exceed $25,000,000, (ii) the Revolving Outstandings
shall not at any time exceed the Revolving Commitment (less the amount of any
Swing Line Loans outstanding at such time), and (iii) during the Restricted
Period, no Borrowing Base Deficiency shall exist or result therefrom; and, as
more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit.

 


(G)           SECTION 2.2.4(A) OF THE CREDIT AGREEMENT SHALL BE AMENDED BY
ADDING THE FOLLOWING AT THE END THEREOF:

 

Notwithstanding the foregoing, in the event that the Swing Line Lender
determines that any other Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to extend any Swing Line Loan unless arrangements
satisfactory to such Swing Line Lender shall have been entered into to eliminate
such Swing Line Lender’s risk with respect to the participation in Swing Line
Loans of such Defaulting Lender, which may include requiring the Company to cash
collateralize in a matter satisfactory to such Swing Line Lender such Defaulting
Lender’s Pro Rata Share of Swing Line Loans.


 


(H)           SECTION 2.3.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING
THE FOLLOWING AT THE END THEREOF:


 


NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT ANY ISSUING LENDER DETERMINES
THAT ANY LENDER IS A DEFAULTING LENDER, THE RESPECTIVE ISSUING LENDER SHALL NOT
BE REQUIRED TO ISSUE ANY LETTER OF CREDIT UNLESS ARRANGEMENTS SATISFACTORY TO
SUCH ISSUING LENDER SHALL HAVE BEEN ENTERED INTO IN ORDER TO ELIMINATE SUCH
ISSUING LENDER’S RISK WITH RESPECT TO THE PARTICIPATION IN LETTERS OF CREDIT OF
SUCH DEFAULTING LENDER, WHICH MAY INCLUDE REQUIRING THE COMPANY TO CASH
COLLATERALIZE SUCH DEFAULTING LENDER’S PRO RATA SHARE OF THE STATED AMOUNT OF
ALL LETTERS OF CREDIT.

 

6

--------------------------------------------------------------------------------


 


(I)            SECTION 6.2.2 OF THE CREDIT AGREEMENT SHALL BE AMENDED BY ADDING
AT THE END THEREOF:

 

(c)           If there exists at any time a Borrowing Base Deficiency, the
Company shall within three Business Days prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such deficiency.

 


(J)            SECTION 10.1.9 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ AS FOLLOWS:

 

10.1.9          Accounts Receivable Agings; Borrowing Base Certificate. 
Promptly when available and in any event within 30 days after the end of each
calendar month, (i) an accounts receivable aging report, in form and detail
reasonably satisfactory to the Administrative Agent, in respect of the Parent
and its Subsidiaries, and (ii) during the Restricted Period, a Borrowing Base
Certificate.


 


(K)           SECTION 10 OF THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY
ADDING THE FOLLOWING SECTION 10.10 AT THE END THEREOF:

 

10.10           Deposit and Investment Accounts.  Notwithstanding any other term
or provision of this Agreement or any other Loan Document to the contrary,
maintain at all times from and after May 31, 2009 effective control agreements
in form reasonably satisfactory to the Administrative Agent in respect of all
deposit accounts and investment accounts held or maintained from time to time
with U.S. branches or offices of depository institutions, financial
intermediaries or financial institutions by the Parent, the Company, or any of
their respective Subsidiaries.


 


(L)            SECTION 11.12.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

11.12.1        Total Debt to Adjusted EBITDA Ratio.  Not permit the Total Debt
to Adjusted EDITDA Ratio as of the last day of any Computation Period to exceed
2.50 to 1.00.


 


(M)          SECTION 11.12.2 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

11.12.2        Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio as of the last day of any Computation Period to be less than the
amount indicated below:

 

7

--------------------------------------------------------------------------------


 

Fiscal Quarter
Ending Nearest

 

Minimum Ratio

December 31, 2008

 

2.00:1.00

March 31, 2009

 

1.50:1.00

June 30, 2009, September 30, 2009

 

1.25:1:00

December 31, 2009 and thereafter

 

2.00:1.00

 


(N)           SECTION 12.2.1 OF THE CREDIT AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ AS FOLLOWS:

 

12.2.1          Compliance with Warranties, No Default, etc.  Both before and
after giving effect to any borrowing and the issuance of any Letter of Credit,
the following statements shall be true and correct:

 

(a)           the representations and warranties of each Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date);

 

(b)           no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing; and

 

(c)           during the Restricted Period, no Borrowing Base Deficiency shall
exist.

 


(O)           SECTION 13.1.5(A) OF THE CREDIT AGREEMENT SHALL BE AMENDED BY
DELETING THE PHRASE “SECTION 10.1.5, 10.3(B) OR 10.5 OR SECTION 11” AND
INSERTING IN ITS PLACE:  “SECTION 10.1.5, 10.1.9, 10.3(B), 10.5 OR 10.10 OR
SECTION 11”.

 


(P)           THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY DELETING
EXHIBIT B THEREOF AND REPLACING IT WITH THE EXHIBIT B ATTACHED HERETO AS
ANNEX I.

 


(Q)           THE CREDIT AGREEMENT SHALL BE FURTHER AMENDED BY (I) ADDING
“EXHIBIT F BORROWING BASE CERTIFICATE” TO THE TABLE OF CONTENTS UNDER
“EXHIBITS”, AND (II) ADDING AS EXHIBIT F THEREOF THE EXHIBIT F ATTACHED HERETO
AS ANNEX II.

 


3.             ACKNOWLEDGEMENT AND WAIVER.

 


(A)           THE ADMINISTRATIVE AGENT AND LENDERS HEREBY ACKNOWLEDGE RECEIPT OF
ALL ASSIGNMENTS OF LIFE INSURANCE POLICIES REQUIRED UNDER SECTION 11 OF THAT
THIRD AMENDMENT TO CREDIT AGREEMENT DATED AS OF FEBRUARY 9, 2009 AMONG THE
PARTIES HERETO, AND HEREBY WAIVE ANY EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT ARISING FROM ANY FAILURE OF THE COMPANY TO DELIVER SUCH ASSIGNMENTS
PRIOR TO THE DATE SPECIFIED IN SUCH SECTION 11 (“EXISTING DEFAULT”).

 

8

--------------------------------------------------------------------------------


 


(B)           NOTHING CONTAINED HEREIN SHALL BE DEEMED A WAIVER OF (OR OTHERWISE
AFFECT THE LENDERS’ ABILITY TO ENFORCE) ANY OTHER DEFAULT OR EVENT OF DEFAULT
UNDER THE CREDIT AGREEMENT, INCLUDING (I) ANY DEFAULT OR EVENT OF DEFAULT AS MAY
NOW OR HEREAFTER EXIST AND ARISE FROM OR OTHERWISE BE RELATED TO (BUT NOT
OTHERWISE CONSTITUTING) THE EXISTING DEFAULT (INCLUDING WITHOUT LIMITATION ANY
CROSS-DEFAULT ARISING UNDER THE CREDIT AGREEMENT BY VIRTUE OF ANY MATTERS
RESULTING FROM THE EXISTING DEFAULT), AND (II) ANY DEFAULT OR EVENT OF DEFAULT
ARISING AT ANY TIME AFTER THE EFFECTIVE DATE AND WHICH IS THE SAME AS OR SIMILAR
TO THE EXISTING DEFAULT.

 


4.             EFFECTIVENESS.  THIS AMENDMENT (INCLUDING THE WAIVER AT
SECTION 3) SHALL BECOME EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT (SUCH DATE, THE “EFFECTIVE DATE”):


 


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY-EXECUTED
COUNTERPART ORIGINALS (OR, IF AGREED BY ADMINISTRATIVE AGENT, FAX OR PDF COPIES)
OF (A) THIS AMENDMENT FROM THE COMPANY AND THE REQUIRED LENDERS, AND (B) AN
AMENDMENT TO SECURITY AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
ANNEX III FROM THE PARENT, THE COMPANY, AND LECG CANADA HOLDING, INC.


 


(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE COMPANY A
CERTIFICATE SIGNED BY THE SECRETARY, ASSISTANT SECRETARY OR CHIEF FINANCIAL
OFFICER OF THE LOAN PARTIES, DATED THE EFFECTIVE DATE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND CERTIFYING EVIDENCE OF THE
AUTHORIZATION OF THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN PARTIES OF
THIS AMENDMENT AND THE OTHER DOCUMENTS AND AGREEMENTS DELIVERED IN CONNECTION
HEREWITH (TOGETHER, THE “AMENDMENT DOCUMENTS”).


 


(III)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH EVIDENCE OF THE
VALID EXISTENCE AND GOOD STANDING OF THE LOAN PARTIES EXECUTING ANY OF THE
AMENDMENT DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REQUEST.


 


(IV)          THE COMPANY SHALL HAVE PAID ALL FEES REQUIRED UNDER THAT LETTER
DATED MARCH 19, 2009, AMONG BANC OF AMERICA SECURITIES LLC, THE ADMINISTRATIVE
AGENT AND THE COMPANY.


 


(V)           THE COMPANY SHALL HAVE PAID OR REIMBURSED TO THE ADMINISTRATIVE
AGENT ALL REASONABLE AND DOCUMENTED COSTS AND ATTORNEYS’ FEES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AMENDMENT AND THE OTHER AMENDMENT
DOCUMENTS.


 


(VI)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A BORROWING BASE
CERTIFICATE, DATED AS OF FEBRUARY 28, 2009, DULY CERTIFIED BY THE CHIEF
EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF THE
COMPANY.

 

9

--------------------------------------------------------------------------------


 


(VII)         THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO IT, SUCH ADDITIONAL OPINIONS, APPROVALS,
CONSENTS, DOCUMENTS AND OTHER INFORMATION AS THE ADMINISTRATIVE AGENT OR ANY
LENDER SHALL REASONABLY REQUEST.


 


5.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE ADMINISTRATIVE
AGENT AND THE UNDERSIGNED LENDERS TO EXECUTE THIS AMENDMENT, THE COMPANY
REPRESENTS AND WARRANTS AS FOLLOWS:


 


(A)           THE COMPANY IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS
AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS, AND TO PERFORM ITS OBLIGATIONS
HEREUNDER AND THEREUNDER.


 


(B)           THE REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS
(INCLUDING BUT NOT LIMITED TO SECTION 9 OF THE CREDIT AGREEMENT), AS AMENDED
HEREBY, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS
THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT (EXCEPT TO THE EXTENT STATED
TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND
WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE).


 


6.             AFFIRMATION.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR BY THE OTHER
AMENDMENT DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE COMPANY HEREBY FULLY RATIFIES
AND AFFIRMS EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  ANY REFERENCE TO THE
CREDIT AGREEMENT FOUND IN THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY.  THIS AMENDMENT SHALL
CONSTITUTE A LOAN DOCUMENT FOR PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


 


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT BY FACSIMILE OR ELECTRONIC MAIL SHALL BE EFFECTIVE
AS DELIVERY OF AN ORIGINAL COUNTERPART.


 


8.             HEADINGS.  THE HEADINGS AND CAPTIONS OF THIS AMENDMENT ARE FOR
THE PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE
TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


9.             APPLICABLE LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.


 


10.           COSTS AND EXPENSES.  THE COMPANY HEREBY AFFIRMS ITS OBLIGATION
UNDER SECTION 15.5 OF THE CREDIT AGREEMENT TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES PAID OR INCURRED THEREBY IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND
THE OTHER AMENDMENT DOCUMENTS, INCLUDING BUT NOT LIMITED TO THE ATTORNEY COSTS
WITH RESPECT THERETO.

 

[signature pages follow]

 

10

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

 

 

LECG, LLC

 

 

 

By:

/s/ Steven R. Fife

 

 

 

Title:

CFO

 

[Signature Page 1 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Ken Puro

 

 

 

 

 

Ken Puro

 

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Lender, and a Lender

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Title:

Senior Vice President

 

[Signature Page 2 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

U. S. BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Signature Page 3 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

KEY BANK N.A., as a Lender

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Title:

Associate

 

[Signature Page 4 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a

 

Lender

 

 

 

 

/s/ Michael R. Jones

 

 

 

 

By:

Michael R. Jones

 

 

 

Title:

Vice President

 

[Signature Page 5 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Title:

Senior Vice President

 

[Signature Page 6 to Fourth Amendment]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                              Bank of America, N.A.

 

Please refer to the Second Amended and Restated Credit Agreement dated as of
December 15, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among LECG, LLC (the “Company”), various
financial institutions and LaSalle Bank National Association (predecessor by
merger to Bank of America, N.A.), as Administrative Agent.  Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

 

I.                                         Reports.  Enclosed herewith is a copy
of the [annual audited/quarterly/monthly] report of the Parent as at
                         ,            (the “Computation Date”), which report
fairly presents in all material respects the financial condition and results of
operations [(subject to the absence of footnotes and to normal year-end
adjustments)] of the Parent as of the Computation Date and has been prepared in
accordance with GAAP consistently applied.

 

II.                                     Financial Tests.  The Company hereby
certifies and warrants to you that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement:

 

A.                                    Section 11.12.2 – Minimum Fixed Charge
Coverage Ratio

 

1.

Consolidated Net Income

$

 

 

 

 

 

 

2.

Plus:

(i) Interest Expense

$

 

 

 

 

(ii) income tax expense

$

 

 

 

 

(iii) amortization of Signing and Performance Bonus expense

$

 

 

 

 

(iv) non-cash equity compensation

$

 

 

 

 

(v) other non-cash charges Specify:

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

(vi) extraordinary non-cash losses

$

 

 

 

 

(vii) goodwill impairment

$

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

(viii) cash restructuring charges incurred in fiscal quarters ended December 31,
2008 (< $6,500,000) and ending March 31, 2009 and June 30, 2009 (< $2,500,000
for both quarters combined) (if applicable)

$

 

 

 

 

(ix) expensed acquisition costs (< $500,000)

$

 

 

 

 

 

 

 

 

3.

Total (EBIT)

$

 

 

 

 

 

 

 

4.

Rentals

$

 

 

 

 

 

 

 

5.

Sum of (3) and (4)

$

 

 

 

 

 

 

 

6.

Cash Interest Expense

$

 

 

 

 

 

 

 

7.

Sum of (4) and (6)

$

 

 

 

 

 

 

 

8.

Ratio of (5) to (7)

 

to 1.00

 

 

 

 

 

 

9.

Minimum Required:

 

 

 

 

Fiscal Quarter
Ending Nearest

 

Minimum Ratio

 

December 31, 2008

 

2.00:1.00

 

March 31, 2009

 

1.50:1.00

 

June 30, 2009, September 30, 2009

 

1.25:1:00

 

December 31, 2009 and thereafter

 

2.00:1.00

 

 

B.                                    Section 11.12.1 – Maximum Total Debt to
Adjusted EBITDA Ratio

 

1.

Total Debt

$

 

 

 

 

 

 

 

2.

Consolidated Net Income

$

 

 

 

 

 

 

 

3.

Plus:

(i) Interest Expense

$

 

 

 

 

(ii) income tax expense

$

 

 

 

 

(iii) depreciation

$

 

 

 

 

(iv) amortization

$

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

(v) non-cash equity compensation

$

 

 

 

 

(vi) other non-cash charges Specify:

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

 

$

 

 

 

 

(vii) extraordinary non-cash losses

$

 

 

 

 

(viii) goodwill impairment

$

 

 

 

 

(ix) cash restructuring charges incurred in fiscal quarters ended December 31,
2008 (< $6,500,000) and ending March 31, 2009 and June 30, 2009 (< $2,500,000
for both quarters combined) (if applicable)

$

 

 

 

 

(x) expensed acquisition costs (up to $500,000)

$

 

 

 

 

 

 

 

 

4.

Total (Adjusted EBITDA)

$

 

 

 

 

 

 

 

5.

Ratio of (1) to (4)

 

        to 1

 

 

 

 

 

 

6.

Maximum allowed

 

2.50:1.00

 

 

C.                                    Section 11.12.3 – Minimum Asset Coverage
Ratio

 

1.

Cash

$

 

 

 

 

 

 

 

2.

Net accounts receivable

$

 

 

 

 

 

 

 

3.

Total Debt plus undrawn letters of credit

$

 

 

 

 

 

 

 

4.

Ratio of ((1) + (2)) to (3)

 

       to 1

 

 

 

 

 

 

5.

Minimum allowed

 

1.50:1.00

 

 

D.                                    Section 11.13 – Signing and Performance
Bonuses

 

1.

Signing and Performance Bonuses paid in 12 month period ending on Computation
Date

$

 

 

 

3

--------------------------------------------------------------------------------


 

2.

Maximum allowed:

 

 

 

 

12 Month Period
Ending

 

Maximum

 

October 1, 2007 – September 30, 2008

 

75% of EBITDA

 

October 1, 2008 – June 30, 2009

 

100% of EBITDA

 

July 1, 2009 – December 31, 2009

 

75% of EBITDA

 

After December 31, 2009

 

50% of EBITDA

 

 

E.                                      Restricted Period Termination

 

1.

EBITDA (B.4 less B.3(ix))

$

 

 

 

 

 

 

 

 

Minimum

$

25,000,000

 

 

 

 

 

 

2.

Fixed Charge Coverage Ratios for any two or more consecutive Computation
Periods, each ending after March 31, 2009, greater than 2.00:1:00 (Y/N)?

 

 

 

 

 

 

 

 

 

Restricted Period

 

 

 

 

Terminated (Y/N)?

 

 

 

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

 

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                           ,       .

 

 

LECG, LLC

 

 

 

By:

 

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

ANNEX II

 

EXHIBIT F

 

FORM OF BORROWING BASE CERTIFICATE

Date:

 

To:                              Bank of America, N.A.,
as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of December 15, 2006
and amended as of July 16, 2007, December 20, 2007, February 9, 2009 and
March 30, 2009 (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”), among LECG, LLC (the “Company”), the several financial
institutions from time to time party thereto (the “Lenders”) and Bank of
America, N.A., successor by merger to LaSalle Bank National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, capitalized terms used herein have
the respective meanings assigned to them in the Credit Agreement.  This
Borrowing Base Certificate is made and delivered pursuant to Section 10.1.9 of
the Credit Agreement.

 

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the [                         ] of the Company, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Lenders and the Administrative Agent on the behalf of the Company, and that 
the information set forth on Schedule 1 hereto is true, accurate and complete as
of                           .

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as the
                        of the Company as of                             .

 

 

LECG, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Borrowing Base Certificate

 

Date of Calculation:

 

 

 

A.

Eligible Receivables

 

 

 

 

 

1.                    Aggregate amount of the Company’s Receivables, subject to
the Lien of the Collateral Documents, the value of which shall be determined by
taking into consideration, among other factors, their book value determined in
accordance with GAAP

 

 

 

 

 

2.                    Less ineligible Receivables:

 

 

 

 

 

(a)                      Receivables that do not arise out of sales of goods or
rendering of services in the ordinary course of the Company’s business

 

 

 

 

 

(b)                     Receivables payable other than in Dollars or that are
otherwise on terms other than those normal or customary in the Company’s
business

 

 

 

 

 

(c)                      Receivables owing from any Person that is an Affiliate
of the Parent

 

 

 

 

 

(d)                     Receivables more than 120 days past original invoice
date

 

 

 

 

 

(e)                      Receivables owing from any Person from which an
aggregate amount of more than 33% of the Receivables owing therefrom is more
than 120 days past the date due

 

 

 

 

 

(f)                        Receivables owing from any Person that (i) has
disputed liability for any Receivable owing from such Person or (ii) has
otherwise asserted any claim, demand or liability against the Parent or any of
its Subsidiaries, whether by action, suit, counterclaim or otherwise; provided
that for purposes of subclause (f)(i), such Receivables shall be excluded only
to the extent of the amounts being disputed by such Person at any date of
determination

 

 

 

 

 

(g)                     Receivables owing from any Person that shall take or be
the subject of any action or proceeding of a type described in Section 13.1.4 of
the Credit Agreement

 

 

2

--------------------------------------------------------------------------------


 

 

(h)                     Receivables (i) owing from any Person that is also a
supplier to or creditor of the Parent or any of its Subsidiaries unless such
Person has waived any right of setoff in a manner acceptable to the
Administrative Agent or (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling the Parent
or any of its Subsidiaries to discounts on future purchase therefrom

 

 

 

 

 

(i)                         Receivables arising out of sales to account debtors
outside the United States unless such Receivables are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent

 

 

 

 

 

(j)                         Receivables in respect of which there does not exist
a valid and perfected first priority lien or security interest in favor of the
Administrative Agent, securing the Obligations

 

 

 

 

 

3.                    Total ineligible Receivables (sum of (a) through (j) of 2)

 

 

 

 

 

4.                    Total Eligible Receivables (1 minus 3)

 

 

 

 

 

5.                    Eligible Receivables Borrowing Base (80% of 4)

 

 

 

 

B.

Borrowing Base and Availability

 

 

 

 

 

1.                    Total Borrowing Base (A.5)

 

 

 

 

 

2.                    Outstanding aggregate principal amount of Revolving Loans

 

 

 

 

 

3.                    Stated Amount of all Letters of Credit

 

 

 

 

 

4.                    Total Revolving Outstandings (sum of B.2 and B.3)

 

 

 

 

 

5.                    Amount of Borrowing Base Deficiency (greater of (i) zero
and (ii) B.4 minus B.1)

 

 

3

--------------------------------------------------------------------------------


 

ANNEX III

 

FORM OF FIRST AMENDMENT

TO SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of
March 30, 2009, is made by and among LECG, LLC, a California limited liability
company (the “Company”), LECG CORPORATION, a Delaware corporation (the
“Parent”), certain other affiliates of the Company listed in Annex I to the
Security Agreement (as defined herein) or acceding thereto as provided in
Section 18 of the Security Agreement (“Additional Grantors” and, together with
the Company and the Parent, the “Grantors”), and BANK OF AMERICA, N.A.,
successor by merger to LaSalle Bank National Association, as administrative
agent and collateral agent for itself, the Lenders, and certain Affiliates of
the Lenders to which Bank Product Obligations or Hedging Obligations may from
time to time be owed (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.            The Company, the financial institutions party thereto and the
Administrative Agent entered into a Credit Agreement dated as of December 15,
2006 and amended as of July 16, 2007, December 20, 2007, February 9, 2009 and
March 30, 2009 (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”).  As security for the obligations under the Credit
Agreement, the Grantors executed with and in favor of the Administrative Agent
that Security Agreement dated as of February 9, 2009 (the “Security Agreement”).

 

B.            The Grantors and the Administrative Agent wish to amend the
Security Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


 


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN ARE
USED AS DEFINED IN THE SECURITY AGREEMENT.


 


2.             AMENDMENTS TO SECURITY AGREEMENT.  THE SECURITY AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)           SECTION 2(A) OF THE SECURITY AGREEMENT SHALL BE AMENDED BY
DELETING THE LAST SENTENCE THEREOF AND REPLACING IT WITH THE FOLLOWING:

 

“Notwithstanding the foregoing, except for fixtures (to the extent covered by
Article 9 of the UCC), such grant of a security interest shall not extend to,
and the term “Collateral” shall not include, any asset which would be real
property under the law of the jurisdiction in which it is located.”


 


(B)           SECTION 2(L) OF THE SECURITY AGREEMENT SHALL BE AMENDED BY
DELETING THE FINAL SENTENCE THEREOF AND BY AMENDING AND RESTATING THE FIRST
SENTENCE AS FOLLOWS:

 

1

--------------------------------------------------------------------------------


 

“(l)          Without limiting the foregoing provisions of this Section 2, each
Grantor will cooperate with the Administrative Agent in obtaining control (as
defined in the UCC) of Collateral consisting of any (i) Deposit Accounts or
Investment Property with any U.S. branch or office of any depository
institution, financial intermediary or financial institution, (ii) Electronic
Chattel Paper or (iii) Letter-of-Credit Rights.”


 


(C)           SECTION 2(O) OF THE SECURITY AGREEMENT SHALL BE AMENDED BY
DELETING THE PHRASE “SUBSECTIONS (F), (G), (H), (I), (J), (K) AND (L)” AND
REPLACING IT WITH THE FOLLOWING:  “SUBSECTIONS (F), (G), (I), (J), AND (K)”.


 


(D)           SECTION 3(G) OF THE SECURITY AGREEMENT SHALL BE AMENDED BY ADDING
THE FOLLOWING AFTER THE “;” AT THE END OF CLAUSE (VI) THEREOF:

 

“and

 

(vii)         with respect to the Rights to Payment constituting Eligible
Receivables, except as disclosed in writing to the Administrative Agent, the
Company has no knowledge that any of the criteria for eligibility are not
satisfied.”


 


(E)           SECTION 4(L) OF THE SECURITY AGREEMENT SHALL BE AMENDED AND
RESTATED TO READ AS FOLLOWS:


 


“(L)          UPON THE ESTABLISHMENT OF ANY NEW DEPOSIT ACCOUNT, OR ANY NEW
SECURITIES ACCOUNT WITH RESPECT TO ANY INVESTMENT PROPERTY WITH ANY U.S. BRANCH
OR OFFICE OF ANY DEPOSITORY INSTITUTION, FINANCIAL INTERMEDIARY OR FINANCIAL
INSTITUTION, EACH GRANTOR SHALL IMMEDIATELY DELIVER TO ADMINISTRATIVE AGENT A
CONTROL AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT IN
RESPECT OF SUCH NEW DEPOSIT ACCOUNT OR NEW SECURITIES ACCOUNT, DULY EXECUTED BY
EACH PARTY THERETO (OTHER THAN THE ADMINISTRATIVE AGENT).”


 


3.             EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE UPON THE
“EFFECTIVE DATE”, AS DEFINED IN THAT FOURTH AMENDMENT TO CREDIT AGREEMENT, DATED
AS OF THE DATE HEREOF, BY AND AMONG THE COMPANY, THE LENDERS AND THE
ADMINISTRATIVE AGENT (THE “FOURTH AMENDMENT”).


 


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE ADMINISTRATIVE
AGENT TO EXECUTE THIS AMENDMENT, EACH GRANTOR REPRESENTS AND WARRANTS AS
FOLLOWS:


 


(A)           SUCH GRANTOR IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(B)           THE REPRESENTATIONS AND WARRANTIES IN THE SECURITY AGREEMENT, AS
AMENDED HEREBY, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME
EFFECT AS THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT (EXCEPT TO THE
EXTENT STATED TO RELATE TO A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE).

 

2

--------------------------------------------------------------------------------


 


5.             AFFIRMATION.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR BY THE OTHER
AMENDMENT DOCUMENTS, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AND EACH GRANTOR HEREBY FULLY RATIFIES
AND AFFIRMS EACH LOAN DOCUMENT TO WHICH IT IS A PARTY.  ANY REFERENCE TO THE
SECURITY AGREEMENT FOUND IN THE SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE A REFERENCE TO THE SECURITY AGREEMENT AS AMENDED HEREBY.  THIS
AMENDMENT SHALL CONSTITUTE A LOAN DOCUMENT FOR PURPOSES OF THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


 


6.             ENTIRE AGREEMENT; AMENDMENT.  THIS AMENDMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE
GRANTORS, THE LENDERS AND THE ADMINISTRATIVE AGENT, AND SUPERSEDES ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND SHALL NOT BE
AMENDED EXCEPT BY THE WRITTEN AGREEMENT OF THE PARTIES AS PROVIDED IN THE CREDIT
AGREEMENT


 


7.             SEVERABILITY.  IF ANY PROVISION OF THIS AMENDMENT IS HELD TO BE
ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY, VALIDITY AND ENFORCEABILITY
OF THE REMAINING PROVISIONS OF THIS AMENDMENT SHALL NOT BE AFFECTED OR IMPAIRED
THEREBY AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE
THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A
PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH
PROVISION IN ANY OTHER JURISDICTION


 


8.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AMENDMENT BY FACSIMILE OR ELECTRONIC MAIL SHALL BE EFFECTIVE
AS DELIVERY OF AN ORIGINAL COUNTERPART.


 


9.             INCORPORATION OF PROVISIONS OF THE CREDIT AGREEMENT.  TO THE
EXTENT THE CREDIT AGREEMENT CONTAINS PROVISIONS OF GENERAL APPLICABILITY TO THE
LOAN DOCUMENTS, INCLUDING ANY SUCH PROVISIONS CONTAINED IN SECTION 15 THEREOF,
SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE.


 


10.           NO INCONSISTENT REQUIREMENTS.  EACH GRANTOR ACKNOWLEDGES THAT THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS MAY CONTAIN COVENANTS AND OTHER TERMS AND
PROVISIONS VARIOUSLY STATED REGARDING THE SAME OR SIMILAR MATTERS, AND AGREES
THAT ALL SUCH COVENANTS, TERMS AND PROVISIONS ARE CUMULATIVE AND ALL SHALL BE
PERFORMED AND SATISFIED IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


11.           HEADINGS.  THE HEADINGS AND CAPTIONS OF THIS AMENDMENT ARE FOR THE
PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN
INTO CONSIDERATION IN INTERPRETING, THIS AMENDMENT.


 


12.           APPLICABLE LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED

 

3

--------------------------------------------------------------------------------


 


ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 


13.           COSTS AND EXPENSES.  THE COMPANY HEREBY AFFIRMS ITS OBLIGATION
UNDER SECTION 15.5 OF THE CREDIT AGREEMENT TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES PAID OR INCURRED THEREBY IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT
INCLUDING BUT NOT LIMITED TO THE ATTORNEY COSTS WITH RESPECT HERETO.


 


14.           GRANTOR CONSENT.  EACH OF PARENT AND ADDITIONAL GRANTOR, IN ITS
CAPACITY AS A GRANTOR, ACKNOWLEDGES THAT ITS CONSENT TO THE FOURTH AMENDMENT IS
NOT REQUIRED, BUT NEVERTHELESS DOES HEREBY CONSENT TO THE FOURTH AMENDMENT AND
TO THE DOCUMENTS AND AGREEMENTS REFERRED TO THEREIN.  NOTHING HEREIN OR IN THE
FOURTH AMENDMENT SHALL IN ANY WAY LIMIT ANY OF THE TERMS OR PROVISIONS OF THE
COLLATERAL DOCUMENTS EXECUTED BY EACH OF PARENT AND ADDITIONAL GRANTOR IN THE
ADMINISTRATIVE AGENT’S OR THE LENDERS’ FAVOR, OR ANY OTHER LOAN DOCUMENT
EXECUTED BY EACH OF PARENT AND ADDITIONAL GRANTOR (AS THE SAME MAY BE AMENDED
FROM TIME TO TIME), ALL OF WHICH ARE HEREBY RATIFIED AND AFFIRMED IN ALL
RESPECTS.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

 

LECG, LLC

 

 

 

By:

/s/ Steven R. Fife

 

Name:

Steven R. Fife

 

Title:

CFO

 

 

 

 

 

LECG CORPORATION

 

 

 

By:

/s/ Steven R. Fife

 

Name:

Steven R. Fife

 

Title:

CFO

 

 

 

 

 

LECG CANADA HOLDING, INC.

 

 

 

By:

/s/ Steven R. Fife

 

Name:

Steven R. Fife

 

Title:

CFO

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Ken Puro

 

Name:

Ken Puro

 

Title:

Vice President

 

5

--------------------------------------------------------------------------------